 



Exhibit 10 (d7)

NINTH AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE STOCK OWNERSHIP PLAN

     The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended
effective July 1, 2004 by adding the following participating employer at the end
of the list therein contained:

              Name of   Type of   State of   Date of Employer   Entity  
Organization   Participation
Sunrise Bank of San Diego
  Banking Corp.   California   July 1, 2004

                  CAPITOL BANCORP LIMITED    
 
           
Dated: December 1, 2004
  By:   /s/ Joseph D. Reid    

           

      Joseph D. Reid    

      Chairman and CEO    
 
                SUNRISE BANK OF SAN DIEGO    
 
           
Dated: December 1, 2004
  By:   /s/ Randy Cundiff    

           

      Randy Cundiff    

      President    

 